DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 7/9/2018.
Currently, claims 1-16 are pending and examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/9/2018 and 10/15/2019 are being considered by the examiner.
Drawings
Color photographs, color drawings or drawings with shading are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 11, 15; a citation “which” is confusing and indefinite because does not clear that if “which” is referring to which structure? Clarification is required. Claims 2-16 depending upon the rejected claim 1 are also rejected.
Re claim 4, line 3; a citation “said second gates” (in plural) does not have a proper antecedent basis. Correction is required. 
Re claims 11-12, line 1; a citation “wherein the gatebox is installed in an aircraft” is confusing and indefinite because claim 1, line 1, cites for a sub-combination of “A gatebox system”; and “for a hoper that contains fluid in a firefighting aircraft” is functional citation, therefore, it unclear that if the Applicant intends to positively combine with an aircraft? Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 4,936,389 to MacDonald et al. (‘MacDonald’).
Re claim 1: MacDonald discloses a gatebox system for a hopper that contains fluid in a firefighting aircraft, comprising: a box assembly 8 with an upper portion adapted to receive the fluid from the hopper, and having a first gate opening (a distal portion of 13) and a second gate opening 14 (a 
Re claim 2: wherein said first and second connecting links 21/22 engage said drive shaft 28 (via 23/23) while said first and second gates 13/14 are at said closed positions to thereby prevent over-rotation of said drive shaft 28 in the gates-closing direction.
Re claim 4: wherein: said first and second crank arms 23/23 and said first and second connecting links 21/22 are configured with a geometry whereby said first gate 13 and said second gates 14 open out of phase with one another as said drive shaft 28 is rotated in said gate-opening direction (see Figs. 2-3).
Re claims 5-6: further inherently comprising an electric motor driving a gear reduction drive (Fig. 3) coupled to rotate said drive shaft in both of said gates-opening and gates-closing directions; wherein: said gear reduction drive comprises a clutch 51 operable to disconnect said drive shaft from said electric motor (Figs. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 4,936,389 to MacDonald.
Re claim 3: MacDonald discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein: said first crank arm and said first connecting link further comprise plural crank arms and plural connecting links disposed between said drive shaft and said first gate, and said second crank arm and said second connecting link further comprise plural crank arms and plural connecting links disposed between said drive shaft and said second gate. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have more than one crank arms and connecting links in order to effectively maneuver opening/closing the gates in angular positions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale